Name: Council Directive 82/532/EEC of 19 July 1982 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat
 Type: Directive
 Subject Matter: animal product;  agricultural policy;  trade policy;  food technology;  health
 Date Published: 1982-08-09

 Avis juridique important|31982L0532Council Directive 82/532/EEC of 19 July 1982 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat Official Journal L 234 , 09/08/1982 P. 0012 - 0013 Finnish special edition: Chapter 3 Volume 15 P. 0136 Swedish special edition: Chapter 3 Volume 15 P. 0136 COUNCIL DIRECTIVE of 19 July 1982 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (82/532/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposals from the Commission (1), Having regard to the opinions of the European Parliament (2), Having regard to the opinions of the Economic and Social Committee (3), Whereas a Commission proposal was forwarded to the Council on 19 March 1981 in order to amend certain provisions of Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (4), as last amended by Directive 81/578/EEC (5) ; whereas the object of this proposal is in particular to amend and clarify the inspection rules, to settle the problem of the financing of inspection costs and to postpone the date of expiry of the derogation mentioned in the third indent of Article 16a(a) concerning the slaughtering and evisceration of poultry, in order to extend this derogation from 15 August 1981 to 15 August 1986, in view of the fact that in certain Member States the production of partially eviscerated poultrymeat is still considerable; Whereas Directive 71/118/EEC limited in particular use of the chilling of fresh poultrymeat by means of immersion in water, carried out in accordance with the said Directive, to poultry carcases which, once chilled, are immediately frozen or deep-frozen ; whereas that Directive afforded Member States the option of granting derogations from this provision ; whereas the derogations granted expire on 15 August 1982; Whereas, moreover, a Commission proposal was forwarded to the Council on 14 February 1979 aimed at extending the use of the chilling process to carcases intended for marketing in a chilled state; Whereas, having regard to the progress made on these various proposals it is necessary to postpone, as a precaution, the date of expiry of the abovementioned derogations until the adoption of Community rules on inspection costs arising from Directive 71/118/EEC, on the determination of the specific conditions of hygiene under which the so-called "counter-flow" chilling process may be applied to fresh poultrymeat which is not immediately frozen or deep-frozen, and on the production and inspection of partially eviscerated poultry, it being understood that this date may not be later than 31 March 1984, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 71/118/EEC is hereby amended as follows: 1. In Article 14 (2) the last sentence of the first subparagraph shall be replaced by the following: "These derogations shall apply until the entry into force of Community rules on the inspection costs arising from this Directive and the determination of the specific conditions of hygiene under which the process which complies with the conditions laid down in points 28a and 28b of Annex I, Chapter V, may be applied to carcases which are neither immediately frozen or deep-frozen. The derogations may not apply beyond 31 March 1984". 2. In Article 16a point (a), the third indent shall be replaced by the following: "- a further time limit in order to comply with the provisions on slaughtering and evisceration laid down in Chapter IV of Annex I. This time limit may be extended not later than the entry into force of Community rules on the inspection costs arising from this Directive, and on the production and inspection of (1) OJ No C 65, 9.3.1979, p. 5 and OJ No C 97, 29.4.1981, p. 12. (2) OJ No C 140, 5.6.1979, p. 180, OJ No C 234, 14.9.1981, p. 99 and OJ No C 87, 5.4.1982, p. 116. (3) OJ No C 247, 1.10.1979, p. 16, OJ No C 230, 19.9.1981, p. 24 and OJ No C 252, 2.10.1981, p. 11. (4) OJ No L 55, 8.3.1971, p. 23. (5) OJ No L 209, 29.7.1981, p. 35. partially eviscerated poultry. It may not be extended beyond 31 March 1984." Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 15 August 1982. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 19 July 1982. For the Council The President B. WESTH